DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 3225475 in view of Kilmurray et al (US# 2018/014530).
	EP ‘475 discloses a brake system including: a brake stack 100 including a plurality of rotors and a plurality of stators; a piston assembly 120/125 configured to apply a force to the brake stack, the piston assembly comprising a fluid inlet (note connection of fluid lines in figures 1 and 2) ; a brake control valve 135 mounted to the piston assembly and fluidly coupled to the fluid inlet of the piston assembly; a pressure sensor 309 configured to measure a hydraulic pressure of the piston assembly: a controller 317 electrically coupled to the brake control valve, wherein the controller is configured to output a valve command to the brake control valve, and wherein the controller is mounted to at least one of the piston assembly or the brake control valve (figure 3).   EP ‘475 further discloses a pressure control module 316 but lacks the disclosure of the pressure control module being in the controller mounted to the piston assembly or brake control valve and an antiskid control module configured to receive a wheel speed signal.    Kilmurray et al disclose a brake system including smart actuators 72 having integrated controllers with wheel end brake units [0020].  Kilmurray further suggests antiskid functionality in these 
Regarding claims 2-3, 12 and 17, see [0015].
Re claims 4 and 13, see [0028][0033].  
Re claims 5 and 14-16, see [0021].
Re claim 6 and 20, the controller necessarily contains logic to decide whether to provide a brake output related to that commanded by the operator, or one that is modified to prevent skidding.
Regarding claims 7 and 18, the controller 317 is part of the wheel assembly and is therefore mounting in some manner to both the housing and valve.  
Regarding claim 8, note master controller 315.
Regarding claim 9, note piston housing 125, piston 120 and valve 135 mounted to the housing.
Regarding claims 10-11, note controller 317 included in the wheel assembly (figure 3) and is therefore either directly or indirectly mounted to the housing or control valve.
Response to Arguments
Applicant's arguments filed 9/08/2021 have been fully considered but they are not persuasive.
Regarding the new limitations, please note the new grounds of rejection set forth above.  Kilmmurray teaches integrating certain functionality including antiskid into controllers integrated into wheel end brake units to reduce latency and improve performance.  It is maintained that one of ordinary skill in the art would have also thought to apply these teachings to other functions such a .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK